Title: Enclosure: Notes on Occult Knowledge by Robert Miller (1775–1861), [ca. 1 September 1818]
From: Miller, Robert
To: 


            
              [ca. 1 Sept. 1818]
            
            Atoms are Natures Laws Seperate and apart, they are Eternal and obtaind from fate.
            Seeds are their Declinations or unions in planting all her various fields of changes.
            Heaven is the Seat of their union, or House of Light and Life and they are the Stars which Enlivn it. the Moon their Disposition to unite or womb of all unions. the Sun Light, Life and cause, yet born after the Stars & Moon and is the God of Nature, and Star of its Day, He when Spoken of as one Operates his changes by the power of four, fire, Air, water and Earth, or Father Mother, Son and Generations
            Declination is advancing from Sups Mundi to Mundi and is calculated by the Square of the Distance it has Descended—or in their Language Melted into Nature Operations, thro her crucible, and here you will find the Origin of the Great Newtons problem, and is wrong interpreted.
            Man is the intilligence of fire, or God in Ss M. Made Mortal by the change into M. but yet remains Governour of Nature being its Mind, Sense Soul and Reason, Woman that of Air. his Life Motion, womb and Multiple Hence the field for Gods of the first Order, and their Declentions, or unions untill the come to the period of Daemons, Shades of Mortallity, and witches Ghosts &ca. at a farther Stage towards Entering Natures first form, they Assume the character of Prophets, Priests, Statesmen, Soldiers, Servants, Kings &ca. According to the Period of the form spoken of. always keeping an Eye to the Earth and its Divisions as a Resting place for the fleshly man—
            
            form is the world, but those  worlds or forms are continually on the Decline of Ss M and union in M, and although time is nothing, nor Date Ever Given.  Except in comparison of the past present & future, yet Each form of a Moment Possesses all the Powers of a world of 12 Months, and is only distinguished by the progress in Creation or union in M. or properly the Season of the year, and to Each form with various powers are Given all the intelligences and Creations or unions of that Season, but Each form when arive at its Zenith or Mid-day of its operation is Seized by the Succeeding Stronger Atraction and is Said to weary, to Sicken, to Get afraid, to Tremble and many other Comparisons, from that Moment, Transmuting into its Superior untill Totally Destroyed or Changed, which is Death in that Life. and they Rise Again in the Next after three days. or the power of the Two who began and this third Now obtain’d—See the figure, and is the Spark taken from the Ashes which kindles Natures New fire, and the Phoenix who had burnt herself. but Rises from those Ashes, this New form possessing the Threefold power. and Given Male & female Quallitys in Sex, or Six, and in Generation, and is the first Compleate form in Natures Great operation her former being only Shades of forms, or thoughts of Declensions, this, is the Period and power of Epicurus, who is truly a Sensuallist.
            you will find that all the ancients Names, are only personifications of the acts of powers. and Mathematically Established, the writers are all of them. the Seasons, Depicting the Elemental combat of that time in Such Character as they may Choose, whether, of the Statesman or power of combining, the Priest, or power of the Suns instruction or union the Historian or power of Growth, the Warior or power of combating and uniting the Kill’d of Ss M in M—or causing the prisoners, the taken five to Serve as Slaves in the New Nations of forms, or Kings the full power of any form when at its Mid-day operation &ca—
            Planets are the Gates, and pillars, and Mountains, &ca of Natures Heaven; and are the Seven Great Arches thro which this God Man had to Go Ere he was Made in M, and his badge Must be the Star with 6 points to Denote the Labours of Change, and his Heavenly and Noble Lineage, and by which he was Enabled to Enter the 7th Gate and See Light and Life.
            Milky way, is the Disposition of the first Stars or Laws in Ss M to Decline,
            Day is Motion or operation
            Night, Disposition to unite, Dream, concoction, and House of womb of Day
            Evening—first Hearing or feelings towards the coming Night of formation unto Life
            Morning—first Glimerings of Light as Motion in any operation, Shade or form
            Mountain. Laws of Nature unmelted, or but in Some Small degree. they Contain the Mines from which She is to dig her wealth, and by their feet are the Valleys of her Molten Laws, wherein run the Rivers of her powers of Motion or union. Even  unto the Sea, or Summit of any form, and unto the Great Salt Sea or Stage of that Summits Decline into the Succeeding in those Mountains Nature finds the 12 precious Stones or Originall Powers of the Months which are the Great Generation the □SM or 4 by ∠M or three = 12. and are the Signs thro which She is oblidged to Drive her now Tamed, but Glorious Sun. Amongst these Parnassus Stands preeminent, as being the first union of Natures Laws and on whose Summit the Gods did Truly rest, and from whose base Sprung the immortal water, which Gave being and place or Name and fame, to all her forms, and Heroes—Hardness, is to be in Ss M, and Soft in M. these are drawn in Comparisons as Adam-ant. Natures Original Laws, Marble or Mother of forms, &ca Stones, Laws yet indeclined. Rocks Laws Declined Measurably—Steel Iron &ca. Laws in Natures crusible,—Gold, Silver and Bras, are Laws fill’d with Laws of union, then turning their face and Travelling in Declination and Lastly uniting Mercury, where the Dreadfull, but Loving fights of the Elements take place,—and Although but a Moment of time, Occupys Almost all Ancient History.
            Ancients. are the Laws and powers of Nature, the Son of Man Mind or thought Set in Order as in a field, and Each Given full power to officiate. all creations and operations of which are in powers, or in fire and Air. for all History Ends when the Last union of forms take place and few reach that period. Every thing on our Earth Necessary to Enhance belief, and inculcate really, must be reflected. but as the Shade in the Glass is Right for Left So this in continually Right for Left. and in All Epic, and Nature is Given to perform in imagination by fire and Air what she really does in the year by the form—and in Men or their transactions. the time is placed back that fond imagination may have Scope. and that the Strongest passion of the Mind for the Marvellous may be Gratifyed without finding out the Secret—
            Hence Julius Caesar. the enlightening power of the plant or Grape is attacked in the open Senate of Heaven, by in July (Caesar being possession and a Propper Name for his House of 12 months) by the clammy, and the Brutish Hard Quallity of Ripening, and pursed, or united in body, having drawn his cloak over him—and Cleopatra, or Great Matron of the Clay of the Oath or union. Lives during all the period of Some half a  Dozen Emperors or Kings, and has Amours, fairly with all—
            Troy is the first Detachd Atractions in union, and Greece a farther Stage and Troys form was Destroy’d by the rising one of Greece, after 10 years &ca or by the form of 10, which is the united power of 4. the 3. and the 2 & 1. and is the Sum total of first power in  uniting. and foundation of our figures
            Alexander is the intelligence of the first of Natures created forms. and Truly the Son of Olympia, or the House of Natures Heaven, or Declination of Natures Laws in forming, at which time and place all the Celebrated powers of Nature Truly Met. and the war being Just over Agreed to play, or run &ca the Olympiads of 5. or full Expiration of four Shews Exactly the Moment Designed—by the Name—
            Shepherds. are the intelligences of the first thoroughly tamed and innocent Powers to Natures use. and which She can Now Eat or wear—and So of the Different Grades of beasts, whom She makes in her field of prepared Laws, ferocious or tame in  proportion to the Squares of their Distances from Ss M—
            Birds are the first flying intelligences in Air and before the field was Thoroughly formd they began. they are Also in Grades by the same Rules—untill finally and Lastly the Cock whose threefold crows or calls are heard by the awakers of Natures present Night.—
            And the Ass. the Meanest beast of burthen is the Last of this Shade of hearts, and who really Goes over the passage or Bridge into the  border of the Next—
            
            in Language the whole Hemisphere of the Heavens of cause is A. and occupies or Should occupy an Extent of 40° of Voice, or Mouth, the Mouth and its organs being Nature turnd outside in, and having her Head of Mind and Reason. her Neck to Support it and Grant a passage to her Transmutations, her Stomack and body to Digest and Circulate &ca and her hands of fire and Air. and ful of water and Earth—Air is E and the base and fellow of A their Son is I, and their circumferator or Growth is ◯. but in the first Degree Should be but ¾ths of a circle—a □ is power Not in union and a Circle is powers in operation or in Naturs Hands:—the Diphtongs are Declinations of these Two Vowels and Semi Vowels to Each Other and Should be 6—the Base or real Consonants are the Lines of Boundary to these in their Various progress. and they also have their Servants—the first Should Stand on their own Base or be Squared by their own power. the Last are Mutable and assume Various characters in the Change,—A contains the Greatest Lattitudes of Voice or the air issued from the Mouths. and E Should the Least. and are the fire and air of Speech by which this Minor Nature man conveys his figures unto other intilligences—these forms, figures, Spaces, Letters, words Types, and all this Mystical Language of Printers. and which were all born with it on the day it is Said to have been found out. Just as if the first Ship had been dropped down to Man fully Rigged. and Labels on Every part. to Give the Green Seaman their Names.—all these Reasons Leave No doubt but that they the Writers of Ancient History understood printing well—the Italick Character is M. and the Roman Ss M. the different forms Given to the Same Letter in Each Denote the Stage of Declination. Nor can the  Multiple of 5 or 12 be used until I is found, and he is the fifth of pythagoras and the first Music of Natures Spheres.
            Also in this uniting operation are found the bases of all the Games we have, of Dice, and of Quoits, of chess and of cards, the Last being the Moons thirteen Houses by the power of the 4 Elements Who Shall possess, and here again is the Ace or fate. the King and Queen Natures Governours, and their Son I, and their spots Should be the Days of the Year—
            Natures Moons Quarters are Love, copulation conception and birth—
            first Declination of Ss M. to M.—the Great Square  A.B. Declines into C.D. but touching at D they decline at an angle of forty five, and being joyn’d, the power of A is Lessen’d one Half.
            
              
            
            Hence they proceed in the work of creation, and Spend 6 Days or operations, and on the 7th arive in Heaven again, but including the passive Houses belonging to M. they Have form’d 12. and are the 12 Months Active and passive of our year, & Signs of our Zodiack—the Great Square having Displayed himself in C.D. is 4 his full powers in Ss M. and must finish the Square of himself, to complete Natures wheel, in the Passage of the Next. I finishes, and Covers the Same Base as A.B and is Natures Perfect form—and is in the 3d Great House, and 5th Division of Natures powers. A. there being one, in the Next the work is finished. Giving the  Bases of almost all Geometry, Arithmetick, Square and Cube, and Lograthms.
            their opinion then of Creation in Nature is that the Sun first Descends from the Summit of Libra, and So it must be, for the first and Original Sun of Nature containd in him the Life of it all. the power of all that he Now Displays. Hence they Describe Him Departing from there. with intent and power to Hunt Shoot and Scourge. this he does by Meeting Nature on the fields of Capricorn, that climbing Goatherd, where he begins his Tour and Declines to a Circle, and from that Moment he is 6 Days at Labour, on the 7th he Rests, and 8th he circumvents or circumcises, at ◯.
            this Side of her Square is the base or Depth of Each Sign in this figure. and also the Side of an Issosseless Triangle, which join’d by half its force to a Mate forms the Shield of David, the Star of a prince, and is the Newborn King of Nature rising on her Horison, which will be weighed in the ballance at Libra or born of the Virgin—
            After this if you will Square Nature full House by four, you will have the complement of her power During the Gaming and racing Season of the whole powers for her Prises. this will Divide the present Greatest Square of four, and now 16, into 64 and is the Dice board for Chess &ca.
            you will also find that this young prince Quicken’d into Life as I the forerunner is born at Libra. this pound of Troy—having passed into his 9th Month.
            drop a perpendicular Down this Issesseless Triangle, and you have the first right angld Triangle. and this is done in Natures Last Division of Ss M. and union in M. which is the root of Most part of the first book of Euclid—and root of Square &  Cube &ca—many additional figures arise in Natures Successive changes. that time will not permit to incert—
            
            
            
              
                  
                Plowing is fires first operation in Natures field, Just made ready for the crooked share of the binding Laws of Ss M. and hence the Naked plowman of Hesiod.—to Reap is the produce thereof and which is immediate or the Next added particle. hence he is also then Naked.—
              
            
            to plow with an Ox and an Ass cannot be, as one is the Great Support of the Rising 6 forms, and the Other the burthen bearer; and Death like Brayer of the Last of the Declining 6.—and like the Olive tree often Gets his head into it.—or puts it on at the window and Brays to alarm all the congregation &ca—his young Denotes a verry Late Stage of the Declining form.—
            the Stages in our Language are the four Elements or powers in Ss M. Given E to M—
            
            
              
                Deut. chapt 28th—
                Moses the Speaker is figure, or Size throughout one form, or world Speaking the Effects of the sun on Nature thro a whole operation
              
            
            1st—And it shall come to pass, if Man feel the first Ray, and inhale constantly, from the Living heats of the Sun, to be Enlighten’d, and to unite by all the powers of the Present heats (or unions) which I have united this Moment, that increasing Sun will rise thy form to perfection, and perfect thee above all the figures of the Mass.
            2d And all these powers of Growth Shall come to thee, and Successively, and perpetually fall into thee, if thou art in the path of the increasing Life of the Sun.
            ✳ 3d. Blessed. (enlarg’d) Shalt thou be in the powers, and Blessed Shalt thou be in the preparations
            4. Blessed Shall be thy first concoctions, and Declinations of the preparing powers, and the Produce of unions, and increase of their Meltings, & fatness of their cohesions.
            5th Blessed Shall be the womb, and the unions.
            6. Blessed  Shalt thou be when thou Atractest, And Blessed Shalt thou be when thou formest (or expandest)
            
              
                
                 
                Be 6 times finishes Natures labour on that form, and hence the other 6 are Declining upwards into the Superior and may be represented by this figureShewing her Ascending, and changing periods Each of these has its Thousand. Equal 12000. one operation × 12 the operations of a form, is 144,000 or an Host—and here begins the Games of Dice, chess, cards &ca—
                
              
            
            ✳ 7. the Sun Shall cause the Elements that are advancing to be changed at their Entrance into thy form, they Shall come towards thee, one Element, but Disperse by the Magick of thy Seven Gates.—{or thus; they Shall come through the Door of haven but rise thro the Seven Arches—
            ✳ 8th the ascending Sun shall Give the power of preserving & forming thy concoctions, or unions and Every Shade thereof, and he shall preserve thee in the State he Gives thee.
            
            9. And the Sun shall perfect your union, by his own power; as the Light of Life Now in you teaches, if thou continue associating, and inhaling his rays.
            10. And all Shades of unions or powers thereof  enjoyn thee, seeing thou hast a  form by the Sun, and Shall fear and tremble as they come within the Sphere of thy Atractions. {See here the Heralds coats of Arms, Advancing in the forms of fear and trembling untill they become dovetail’d—
            11 And the Sun Shall make thee plentious in Effects, in the produce of thy Sevenfold powers and in the produce of their various unions. and in the produce of all the preparations which in the forms which the increasing Sun Season gave thee by the first Laws.
            12 And the Sun Shall change for thee the Stores of his preparations, the House of Natures Life Shall operate the changes of thy various Shades in due Season, and they Shall descend as rain  into thy form, and increase the work of thy power, and thou Shalt Henceforth lend unto many Shades, but no more borrow.
            Golden Age
            13. And the Sun Shall make thee the first, and not the last, be in powers courses only, and not in reallity Effect if that thou feel the first Motions of Enlivening Sol, which I embrace for thee this Shade to hold and to use them.
            14. And thou Shalt not Move beyond powers, of Either fire or Air. Which I have in this form Given thee, to the beginning of your form or to the End, to pass into Other Shades to Serve them.
            ✳ 15 But it Shall come to pass if thou wilt not remain in voice first Season of the present Sun to Stand here as by Statute, according to the present Heat; that all these changes Shall Successively pursue, and amalgamate thee.       {See 7 a 12 inclusive, where in his advance of 6 his is Chang’d into a Double power, and Totally anihilated therein.
            ✳ 16. Chang’d Shalt thou be in thy powers, and chang’d Shalt thou be in the preperations
            17. Chang’d Shall be thy covering and its contents.
            18. Chang’d Shall be the concoctions of thy powers, and the forms of thy frame, and increase of the Milk, the unions, and the fattenings of thy first insensible joynings.
            19. Chang’d Shalt thou be when thou beginnest an operation, and Cursed Shalt thou be when finishest.
            20. the Sun Shall Send upon thee Atraction, and Shall vex thee by curtailing thy form every Shade thou  Attemptest to Make,  untill thou be chang’d, thy form Destroyed. and thou perish quickly, or vanish in the Embrace of Superior force. because of the changing Strength of thy Passion, whereby thou hast Passed out of the Power of my form or House
            21 And the Sun Shall make the forerunner of Concoction cleave unto thee,  untill he hath chang’d thee from off the form with which thou Enterest, the frame
            23. And the Laws of Nature that Gave thee Life Shall be Shining with Melting heat, as Brass, and the unions within thee Shall be rusting as Iron
            24. the Sun Shall make the unitings of thy form, hard as powder and Dust: from the Living Laws of Concoction Shall it come, untill thou be chang’d—
            
            25. And the Sun shall cause thee to be united to thy invaders. thou Shalt Enter them One with all thy might, but be Driven thro these Seven Gates, at the joyning them, And shalt be divided thro all the forms of their frame.
            26. And thy unions, Shall be Meat into all the first Atoms of their forms, and to the joyning Parts thereof, and no power Shall prevent it. or drive them off.
            27. and the Sun will put into thee the power of procreation, and the Effects thereof, and with the unions thereof, and with the desire, from which thou canst not be return’d
            28. the Sun Shall imbibe into thee, frensy, and rapid Motion, and the power of Cause.
            29. And thou Shalt be uncertain in Midst of Operation, as those who Lay Still, and thou Shalt not increase in that Stage: and thou Shalt be only Bruised, and chand changd hereafter to your End, and no power can prevent thee.
            ✳ 30th thou Shalt unite an Air and another power Shall unite it. thou Shalt make a form, and thou Shalt Lose it: thou Shalt Lay a foundation, but cannot See the fruits thereof.
            31. Thy union Shall be changed in a moment, and thou canst not feed thereon: thy Greatest Last Effort in union Shall be forced from thy Last Vew, and never will return: thy first unions Shall be given to thy Opressors, and no power in thee to prevent it.
            32. Thy Powers of fire, and of Air Shall be Given to a higher form, and  thy Powers Shall See, and Sink Declining all the Long Operation: and there Shall be no ruling power in thy form.
            33. The unions of thy form, and all thy Shades, Shall a frame Superior in Strength atract to it: and thou Shalt be only Squeezed and Bruised to your Last:
            34. So that thou Shalt be unhing’d or chang’d in all the powers of increase which thou Shall Possess.—
            35. the Sun Shall Smite thee in thy unions, and the unitors with a Great Season that cannot be chang’d, from thy Greatest power to thy Least.
            36. the Sun Shall raise thee, and thy highest figure which Surmounts thee, unto a form which neither thee nor thy prior forms have arived to; and there Shalt thou Serve other forms, preparing, and prepared.
            37. And thou Shalt be the word, the Sentence, and the History, through all forms whither the increasing Life Shall lead thee.
            ✳ 38. Thou Shalt carry much Matter out into an operation, but Shall bring little back. for atractions Shall consume it.
            39. Thou Shalt prepare forms, and Dress them, but cannot increase by their unitings. Nor Eat of the Grapes of their unions; for the first powers of Superior Atraction, Shall eat them.
            40 Thou Shalt have interlockings thro all thy changing Edge, but thou Shalt not be Soften’d with their Meltings, nor anoint thyself with their cements, for thine interlockings Shall be chang’d, or cast his fruit.
            41. Thou Shalt beget Intilligences of both Orders, but shall not enjoy them. they Shall go into the Grasp of the Strengthning Superior form.
            42 all thy clasps of joynings, and produce of thy Greatest form, Shall, the Laws of Atraction consume.
            
            43. The Strange Shade that Now is within thee, Shall rise above in Double Strength and thou be Made proportionably weak thereby.
            44. He Shall Lend thee Shapes in thy Declention. but thou Shalt not be able to be taken. He shall be the Strongest and thou the weakest.
            ✳ 45. Moreover, all those cursing Motions Shall Successively Seize thee. by atraction and union, till thou be changed, because thou remainest not at the Stated form thou hadst when Spoken to by the Living Sun, nor Stand there to Keep the Statutes of that world—.
            46. And those forms Shall Atract, and raise thee in their Strength, as a Sighn and wonder unto the following, and on all the Shades of forms untill thou art finish’d
            47. Because thou continued not before the Sun, with the Life, and all its powers Given theee, and in abundance the Laws of these things. or forms being perfected.
            48. Therefore Shalt thou Serve the increasing Shades, which the Sun Shall raise around thee: in Declining, and in Entring, and when joynd, and in the farthest Stage Towards change. Even when all Shade of form is taken from thee, and he Shall yoke thee with the Strong Iron of Changing forms, and thy form Shall be drawn in untill he has changd thee.
            49. And the Sun Shall bring a form upon thee. by heat, by the power of Concoction, as certain as the Ray that Descendeth, a form whose Motion is beyond your powers.
            50. A form of strong Atractions, which Shall not regard the body of present Shade you have, nor Shew favour to the Declining Strength.
            51. And he Shall unite thy unthoughtful parts, and the cements of thy form untill thou be chang’d:   which also Shall not leave thee either particle, power of Nourishment or Atraction, or the increase of thy Milky Shades, or of thy concoctions, untill he have chang’d thee.
            52 And he Shall compress thee in thy powers, untill thy Greatest figures are drawn in, when thou trustedethst, throughout all thy frame; and he Shall compress thee in all thy powers throughout all thy frame which the Sun hath Given thee.
            53. And in the Last Stages, thou Shall chew assunder and atract the Senseless particles of thy own frame, the particles produced of fiery powers and of Aires. which the sun thy Life hath Given thee, in the pressures, and Straitnings wherewith the coming forms Shall transmute thee.
            ✳  So that the intilligent particle that is changing among you, and knows not to which it belongs, his first power Shall turn against the yet Brother, and wife of his Bosom and against the minor intelligences which he Shall leave, the moment he is over—
            55. So that he will not impart to any of them, of the changing Effects of his own power which he, Shall Atract the moment of Change: because he has nothing left on this Side, in the consuming change, and in the Strengthnings thereof, wherewith Coming forms Shall Straiten thee in all thy Last moments of form.
            56. the Last tender and Delicate Airy intilligence among you, who at the moment of change, has no form to Stand on, Hence could not adventure to Set the sole of her feet upon the form, for Smallness, and Divisibility. Even her Disposition instantly changes, and her first thoughts are Evil towards the fire of her union or Present power, and towards her fiery intilligence, and towards her airy intelligence,
            57. And towards her first Shade, form’d by her Sexual power as  She passes the Line, (this is coming out between this feet) and towards the increase which She Shall have. for She Shall alternately consume them for want of all forms (things) or untill all her forms are again compleated: Secretly in the Transmutation and increasing Straitness, wherewith the advancing forms Shall contract thee in the Enlightening and Life increasing change.
            58 If thou will not Stand (observe) at the words of thy form (nor seek to progress to Sentences or Lines) as imprinted in this present period, that thou mayest  Stay and worship this first Name of thy Sun, the Sun of thy Life.
            59. then the Sun will make thy unions wonderfull (Doubly Great) and the unions of thy Laws of Nature, Even. Great unions, and of Long continuance; and Strong Motion and of one Shades continuance.
            ✳ 60 Moreover he Shall bring upon thee all the Diseases of Concoction, which you now Tremble for; and they Shall Cleave unto thee.
            61 Also every Sickness and Every union, which is not  written in this book. (Every union which you must pass thro untill perfected) them will the increasing Life of the Sun bring upon thee untill thou be Chang’d.
            62. And ye shall be left few in Number wheras ye were the whole Host of Natures Heaven, and your Number the Stars: because thou would advance beyond the period of Voice, of the Sun when he Gave thee form.
            63. And it shall come to pass, that, as the Sun Gave you Life, and Multiplyed your forms, So will he increase his Loving heats on you to change you, and to totally transpose your body; and thou Shall vanish at the Verge of the form thou art passing over to.
            64—And the Sun Shall unite thee among all unions, from one end of Concoction unto the other; and there thou Shall Serve other Suns other forms, which neither thine nor those that preceeded thee knew the Solidity of. Even Half Natures Laws prepared for use. or the Moment of chang from first State to Second Degree—
            65. And among these Shades of forms Shall thou find no place, Neither Shalt the Semblance of body any more be thine: and the Sun Shall Give thee a Moving heart, and uniting Eyes, and the frame of Mind:
            66 And thy Life shall hang on the pivot of Change at this moment, and thou Shalt Expect the fall Each Breath of Atraction, and union, and be without any assurance of prolongation:
            67. In the Morning of the Last Breath on this Side, thou Shalt Say o that the Sun would Make it Evening, and in the Even (or first Glimmerings on the other side) thou Shall Say would to the Sun it were Morning. for the change, and for the Light which is Entered and Entering at both Eyes.
            68 And the Sun Shall bring up to concoction or union again, with Great powers Sliver’d by his Rule, and wafted by the Breeze of His Spirit, by the power which I here shew you, you Shall cross it no more again: and you Shall be sold to the uniters, and be the Bands of all those Men & women, or forms, but no power of intelligence can change your Destiny.
          